With respect to the wife’s claim for counsel fees pendente lite, we find that the wife established her financial inability to pay (see, Domestic Relations Law § 237; Ahern v Ahern, 94 AD2d 53; Palmer v Palmer, 76 AD2d 905). However, we find that the award of $20,000 was unwarranted because the wife’s counsel failed to provide adequate documentation regarding the services rendered. While counsel’s affirmation did set forth certain services performed on the wife’s behalf, the handwritten time records provided were, for the most part, illegible (see, Goodson v Goodson, 135 AD2d 604; Baecher v Baecher, 80 AD2d 629).
Therefore, the matter is referred to the trial court for the *448purposes of determining the value of the necessary services rendered. Mangano, J. P., Kunzeman, Eiber and Kooper, JJ., concur.